Citation Nr: 1113887	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right inguinal hernia.

2.  Entitlement to service connection for right inguinal hernia.

3.  Entitlement to service connection for astigmatism.

4.  Entitlement to service connection for arthritis of the right hand.

5.  Entitlement to service connection for arthritis of the left hand.

6.  Entitlement to service connection for arthritis of the right knee.

7.  Entitlement to service connection for Eustachian tube dysfunction, claimed as dizziness.

8.  Entitlement to service connection for a left hand disorder, claimed as pinched nerve of the left hand.

9.  Entitlement to service connection for right hammer toe.

10.  Entitlement to service connection for dental trauma.  

11.  Entitlement to an initial compensable disability rating for crushed right middle finger.

12.  Entitlement to a compensable disability rating for residuals of chronic prostatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1989, to August 1989; from November 1990, to September 1991; and from February 2003 to July 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, found that no new and material had been received to reopen a previously denied claim for service connection for right inguinal hernia, denied service connection for the issues currently on appeal, and continued the noncompensable disability rating for residuals of chronic prostatitis.  

In a March 2007 rating decision, the RO granted service connection for bilateral plantar fasciitis and crushed right middle finger.  In an undated statement received by the RO in July 2007, the Veteran indicated that his right middle finger is worse than the assigned noncompensable rating contemplates.  The Veteran, through his representative, indicates that this statement is a notice of disagreement (NOD) to the March 2007 rating decision.  Thus, the issuance of a statement of the case (SOC) is required with regard to the issue of an initial compensable rating for crushed right middle finger.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for arthritis of the left hand, service connection for a left hand disorder, claimed as pinched nerve of the left hand, service connection for right hammer toe, an initial compensable disability rating for right crushed middle finger and a compensable disability rating for residuals of chronic prostatitis are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied service connection for right inguinal hernia.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The additional evidence with regard to right inguinal hernia received since the September 1995 rating decision is new, relevant, and raises a reasonable possibility of substantiating the claim.

3.  There is probative evidence against a link between the Veteran's right inguinal hernia and his periods of active duty.

4.  There is no medical evidence of current diagnoses of astigmatism, arthritis in the right hand, or arthritis in the right knee.

5.  There is probative evidence of a link between the Veteran's Eustachian tube dysfunction and his military service.   

6.  There is no competent medical evidence showing that the Veteran sustained dental trauma during his active military service or that he has a current dental disability linked to an in-service injury.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the September 1995 decision to reopen the previously denied claim for service connection for right inguinal hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  Right inguinal hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Astigmatism was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Arthritis of the right hand was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

6.  Arthritis of the right knee was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  
  
6.  Resolving all reasonable doubt in favor of the Veteran, Eustachian tube dysfunction was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7.  The criteria for entitlement to service connection for dental trauma, for purposes of compensation, have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107(b) (West & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2004 and April 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, the September 2004 VCAA notice letter is compliant with the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, in light of the Board's favorable action with regard to the Veteran's application to reopen his previously denied claim, any notice deficiencies would not be harmful.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Further, the April 2006 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, until after the rating decision on appeal; thus, there is a timing error as to the VCAA and Dingess notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, the additional Dingess notice was provided after issuance of the initial AOJ decision in February 2006.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that an SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing initial VCAA notice in September 2004, followed by subsequent VCAA and Dingess notice in April 2006, the RO readjudicated the claim in an SOC dated in March 2007.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for increased rating claims, as is the case here with regard to the residuals of chronic prostatitis, no VCAA letter was sent that was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran was not advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected residuals of chronic prostatitis.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and relevant VA treatment records.  The Veteran also has submitted additional STRs for consideration.  Further, he has submitted statements in support of his claims.  Additionally, the VA has provided the Veteran with VA examinations in connection with his claims.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis - New and Material Evidence

In a September 1995 rating decision, the RO denied service connection for right inguinal hernia.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

The Veteran's claim to reopen a previously denied claim for service connection was received in July 2004.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In its September 1995 rating decision, the RO denied service connection for right inguinal hernia because there was no evidence that right inguinal hernia was incurred in or caused by service.

Upon reviewing the evidence received since the September 1995 rating decision, the Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, a November 2005 VA examiner indicated a diagnosis of right inguinal hernia and provided a nexus opinion with regard to the right inguinal hernia and the Veteran's military service.  See VA examination report dated in November 2005.
  
Thus, presuming the credibility of this evidence, this VA examination report presents evidence of a possible relationship between the Veteran's right inguinal hernia to his military service.  This evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, as new and material evidence has been received, the Veteran's claim for service connection for a chronic back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service- connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, supra.  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Right Inguinal Hernia

In this case, the Veteran contends that his right inguinal hernia is directly related to his most recent period of active duty from February 2003 to July 2004.  

In this regard, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, a November 2005 VA examination of the Veteran revealed a right inguinal hernia.  Thus, there is sufficient evidence of a current inguinal hernia.  Consequently, the determinative issue is whether this disability is somehow attributable to the Veteran's military service.  See Watson, 4 Vet. App. at 314.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.

A review of the Veteran's active duty and Reserve STRs reveals an assessment of latent hernia in June 1993, which is not during a period of active duty.  However, STRs dated in September 1994, when the Veteran was seen for pain in his testicles, showed no signs of a hernia.  In March 2003, while on active duty, the Veteran complained of recurring testicular pain.  The assessment, however, was right varicocele.  There was no mention of the existence of a hernia.  Subsequent STRs show no further complaints of a hernia.

Post-service, treatment records associated with the claims file show no complaints of, or treatment for, right inguinal hernia.  

As to a nexus between the Veteran's current inguinal hernia and his active military service, the November 2005 VA examination provides strong evidence against the claim.  At the time of the examination, the Veteran reported that he began to experience groin discomfort in 1994 and was told that he had a mild right inguinal hernia.  The Veteran asserted that he experienced daily right groin pain, first thing in the morning, and constantly during work.  However, he reported working in the construction field, which required him to do heavy lifting and masonry work.  He indicated that his groin pain did not prevent him from performing his job.  Examination showed a mild right inguinal ring hernia that had mildly progressed and was irritated inasmuch as the Veteran did constant heavy lifting on his job in construction.  The VA examiner indicated that his period of active duty from 2003 to 2004 did not significantly exacerbate or increase the speed of difficulty the Veteran was having with his right inguinal hernia because the right inguinal hernia initially appeared in 1994, has remained minimally uncomfortable, and was not in danger of becoming incarcerated in over 11 years at the time of the examination.  

As there is no contrary evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

Therefore, given the fact that the Veteran's right inguinal hernia was not diagnosed during a period of active duty, that there has been no evidence of complaints of or treatment for right inguinal hernia since its diagnosis, and that a VA examiner has found that the Veteran's right inguinal hernia has remained mild since its diagnosis, service connection is not established for right inguinal hernia.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of right inguinal hernia over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Astigmatism

In this case, the Veteran claims that his astigmatism is related to his periods of active duty.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, post-service VA treatment records fail to show that the Veteran has been diagnosed with astigmatism.  While an August 2004 VA ophthalmology treatment note indicated a questionable history of astigmatism, other post-service treatment records and VA examination reports are completely silent with regard to a diagnosis of astigmatism.  

The Board notes that the aforementioned August 2004 VA treatment note indicated a diagnosis of refractive error.  In this regard, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects, and that congenital or developmental defects are not disease or injury within the meaning of applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for congenital or developmental defects, including refractive error of the eyes, including astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.

VA regulations specifically prohibit service connection for congenital or developmental defects, including refractory errors of the eyes, unless such defect was subjected to a superimposed disease or injury that created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  In this case, with respect to the Veteran's diagnosis of refractive error, there is no medical evidence or opinion suggesting that any superimposed disease or injury occurred in service, thereby creating additional disability involving the Veteran's eyes.  

Thus, absent evidence of a current disability, service connection cannot be granted for astigmatism.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he has symptoms of astigmatism over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


C.  Arthritis of the Right Hand and Right Knee

In this case, the Veteran asserts that his arthritis of the right hand and right knee are related to his periods of active duty.

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, post-service VA treatment records fail to show that the Veteran has arthritis in his right hand or right knee.  A March 2005 VA examination indicated that there was no arthritis found in the right knee and no mention of arthritis in the right hand was made.  There was a diagnosis concerning the right middle finger; however, the right middle finger has since been found to be service-connected.  

Thus, absent evidence of current disabilities, service connection cannot be granted for arthritis in the right hand and right knee.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he has symptoms of arthritis in the right hand and right knee over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

D.  Eustachian Tube Dysfunction  

In this case, the Veteran asserts that he experiences dizziness, diagnosed as Eustachian tube dysfunction, and began to do so during his period of active duty from February 2003 to July 2004.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination dated in November 2005 provided a diagnosis of Eustachian tube dysfunction, bilaterally.  See VA examination report dated in November 2005.  Thus, the evidence of record confirms that the Veteran currently has this disorder.

A review of the Veteran's STRs reveals that the Veteran reported a history of nose bleeds in February 2004.  At the time, he complained of nose bleeds for one week.  An April 2004 examination report also reveals that the Veteran had allergic rhinitis.  He reported a history of sinusitis and hay fever.  There also were complaints of dizziness and cough in July 2004.  The Veteran indicated at the time that the two symptoms had cleared.  

Post-service, the Veteran indicates that he suffers from allergic rhinitis on a seasonal basis.  The allergic rhinitis began in 1991 while he was in Saudi Arabia.  However, since his service in Iraq in 2003, he has suffered from daily rhinitis with predominantly clear discharge.  He also reports that he gets intermittent episodic epistaxis with a sinus infection.  Since his period of service in Iraq, he has had periodic dizziness and lightheaded spells that come on approximately 3 or 4 days when he gets increased nasal congestion.  See VA examination report dated in November 2005.  In this regard, as a lay person, the Veteran is competent to report the symptoms he experiences and continuity of symptomatology since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As to a nexus between the Veteran's Eustachian tube dysfunction and his active military service, the findings of the November 2005 VA examiner provide strong evidence in favor of the claim.  Specifically, the VA examiner noted the Veteran's history of allergic rhinitis and sinusitis during active service.  After examining the Veteran, the VA examiner provided a diagnosis of Eustachian tube dysfunction, noting that the Veteran gets dizziness attacks during his allergic rhinitis spells.  The VA examiner concluded that the Veteran's dizzy spells were at least as likely as not caused by, and related to, his active military service because they started while the Veteran served in Iraq.  The VA examiner additionally noted that the Veteran's dizzy spells were also related to some epistaxis, which he also experienced during service.  See VA examination report dated in November 2005.  Since there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides evidence in favor of the claim for direct service connection.  

Thus, giving the Veteran the benefit of the doubt, the Board finds that the competent evidence is in favor of his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  

E.  Dental Trauma

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  Under current VA regulations, compensation is available for only certain types of dental and oral conditions, such as impairment of the mandible, limited motion of the temporomandibular articulation, loss of a portion of the maxilla, and loss of a portion of the ramus.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is available for loss of teeth only if such loss is due to loss of substance of body of the maxilla or mandible without loss of continuity.  Id., Diagnostic Code 9913.  A Note to this provision indicates that these rating apply only to bone loss through trauma or disease, such as osteomyelitis, and not to loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id.

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this case, the Veteran asserts that he incurred dental trauma during service, thus entitling him to compensation for such trauma incurred in service. 

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, post-service treatment records show no indication that the Veteran has been provided a diagnosis of impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150.  Thus, absent evidence of a current compensable dental disability, service connection cannot be granted for dental trauma.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Moreover, a review of the Veteran's STRs is unremarkable for a diagnosis of impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150.  There is no evidence that the Veteran suffered any trauma to his teeth or mouth during active duty.  

Accordingly, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

As new and material evidence has been received, the previously denied claim for right inguinal hernia is reopened.  To this extent the appeal is granted.   

Service connection for right inguinal hernia is denied.

Service connection for astigmatism is denied.

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the right knee is denied.

Service connection for Eustachian tube dysfunction is granted.

Service connection for dental trauma is denied.


REMAND

Before addressing the merits of the issues concerning arthritis of the left hand; a left hand disorder, claimed as pinched nerve of the left hand; right hammer toe; right crushed middle finger; and residuals of chronic prostatitis; the Board finds that additional development of the evidence is required.

Initially, the Board notes that no post-service treatment records dated after February 2006 have been associated with the claims file.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because any treatment that the Veteran has received for his left hand disabilities, right hammer toe, and residuals of chronic prostatitis may be relevant to his claims, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

With regard to the issue of service connection for arthritis of the left hand, a remand is necessary to obtain a VA examination and a nexus opinion concerning the relationship between any arthritis of the left hand and the Veteran's active military service.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran indicated during a November 2005 VA examination that, while serving in Iraq, he developed some left-sided wrist discomfort in the dorsal carpal radial joint region.  As previously discussed, as a lay person, the Veteran is competent to report the symptoms he experienced during service.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Post-service, the Veteran has been diagnosed with degenerative changes in the left radial carpal region of the wrist.  See VA examination report dated in November 2005.  The November 2005 VA examiner indicated that the Veteran's left wrist began to bother him again during his tour of duty in Iraq and continues to bother him, predominantly in the morning approximately once a week.  

Thus, given that the Veteran competently reported feeling wrist discomfort during active service, his current diagnosis of degenerative changes in the left wrist, a VA examination and nexus opinion are needed to determine whether the Veteran's left wrist arthritis is related in any way to his military service.  

Next, a VA examination and nexus opinion also are needed to determine the relationship between the Veteran's alleged pinched nerve of the left hand and his military service.  In this regard, a review of the Veteran's STRs shows a notation in an April 2004 examination report indicating that the Veteran had numbness and tingling in his left thumb for four months.  Since service, the Veteran continued to complain of a history of paresthesias in the left hand.  See VA treatment record dated in June 2005.  However, a July 2005 VA nerve conduction study of the upper extremities failed to show any abnormalities.  Nevertheless, the Veteran has indicated that his left hand symptomatology has since been diagnosed as carpal tunnel syndrome and that he receives treatment for the disorder.  See VA Form 9 dated in May 2007.  Thus, a VA examination and nexus opinion are needed to determine whether a current disorder of the left hand exists and whether any such disorder is related to the Veteran's in-service complaints of left-hand numbness and tingling.

A VA examination also is necessary to determine the nature and etiology of any existing hammer toe in the right foot.  In this regard, a treatment note dated in May 2004, during the Veteran's most recent period of active service, documented a provisional diagnosis of, inter alia, right hammer toe.  The note also indicated a referral to podiatry.  Thus, given that the Veteran may have developed hammer toe during service, a VA examination is necessary to determine whether any current hammer toe exists and whether it was incurred during service.

Additionally, an updated VA examination is needed to determine the current nature, extent, and severity of the Veteran's service-connected residuals of chronic prostatitis.  A review of the claims file shows that the Veteran was last provided a VA examination concerning his prostatitis in March 2005, which dates to approximately six years ago.  Furthermore, at the time of the March 2005 VA examination, the examiner did not have access to the Veteran's claims file and could not provide a detailed review of the Veteran's medical history.  Thus, an updated VA examination is in order to determine the current nature and severity of residuals of chronic prostatitis currently on appeal and whether an increased rating is warranted.     

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because the current nature and etiology of the Veteran's claimed disabilities are in question and because of the elapsed time since the previous VA examination with regard to the service-connected chronic prostatitis, the Board remands the issues currently on appeal for VA examinations in order to ascertain their nature, etiology, and current severity.  

Finally, as noted above, in a March 2007 rating decision, the RO granted service connection for, inter alia, crushed right middle finger, and assigned a noncompensable disability rating.  In July 2007, the RO received from the Veteran a statement with regard to the symptomatology of his crushed middle finger.  The Veteran, through his representative, indicates that this statement constitutes his NOD for the March 2007 rating decision with regard to the issue of an initial compensable disability rating for crushed right middle finger.  This NOD was timely filed.  Thus, the Board construes the statement received in July 2007 as an NOD with respect to the crushed middle finger claim for reasons described above.  See 38 C.F.R. § 20.300. 

The RO has not provided an SOC addressing this issue, regarding which the Veteran has filed a timely NOD, and, as such, requires the issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41.  A supplemental statement of the case (SSOC) will not be sufficient to properly address this matter.  See 67 Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 to provide that a SSOC will not be used to announce the decision of an Agency of Original Jurisdiction (AOJ) on an issue not previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain whether he had any relevant treatment at a VA medical facility (VAMC) since February 2006.  If so, obtain all pertinent records of any medical treatment for the Veteran's left hand disorders, right hammer toe, and residuals of chronic prostatitis from the appropriate VAMC dated from February 2006 to the present.  

Also, afford the Veteran an opportunity to identify any non-VA treatment records.  If any private treatment records exist, the RO also should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of his arthritis of the left hand, if any, and the etiology of any such arthritis.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has arthritis in his left hand, including the wrist, and if so, whether any existing arthritis in the left hand is at least as likely as not (50 percent or more probable) incurred in, or aggravated by, his military service.  In making this determination, the examiner is asked to consider a VA examination report dated in November 2005 indicating that the Veteran's left wrist symptomatology began during his period of service in Iraq.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

3.  Also arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of any neurological disorder in the left hand, including carpal tunnel syndrome, and the etiology of any such disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has any neurological disorder in the left hand, including carpal tunnel syndrome, and if so, whether any such neurological disorder is at least as likely as not (50 percent or more probable) incurred in or aggravated by his military service.  In making this determination, the examiner is asked to consider an April 2004 in-service examination report that indicated the Veteran experienced tingling and numbness in his left hand for four months.  The examiner also should review a June 2005 VA treatment note that indicated a history of left-hand paresthesias.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination by an appropriate specialist to determine the nature and extent of right hammer toe, if any, and the etiology of any such disability.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hammer toe in his right foot, and if so, whether any such disorder is at least as likely as not (50 percent or more probable) related to his military service.  In making this determination, the examiner is asked to consider an in-service provisional diagnosis of right hammer toe in May 2004.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

5.  Finally, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current nature and severity of his service-connected residuals of chronic prostatitis.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must identify and describe any and all current symptomatology, including any voiding dysfunction, including any requirement of the wearing of absorbent material and the frequency of changes of such materials; and any urinary tract infections, the frequency and type of drug therapy needed for any such infections, the number of hospitalizations, the frequency of recurrence of symptoms, and required methods of treatment.

Finally, the examiner should indicate the effect the Veteran's chronic prostatitis has on his ability to obtain and maintain gainful employment.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

6.  The AOJ should issue the Veteran and his representative an SOC as to the issue of entitlement to an initial compensable rating for crushed middle finger.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AOJ should allow the Veteran and his representative the requisite period of time for a response.

Thereafter, if a timely substantive appeal is received, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to comply with due process of law.  The Board intimates no opinion as to the ultimate disposition warranted in this case.   

7.  Readjudicate the Veteran's claim for service connection for arthritis of the left hand; claim for service connection for a left hand disorder, claimed as pinched nerve of the left hand; claim for service connection for right hammer toe; and claim for a compensable disability rating for residuals of chronic prostatitis in light of the VA examinations provided and any additional evidence received since the March 2007 SOC.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


